LOWELL, District Judge.
It was decided by the district court for this district, that a special agent detailed to investigate a known or suspected fraud and making useful discoveries in the direct line of the investigation, was not to be considered an informer under the statute of 1866. U. S. v. One Hundred Barrels of Distilled Spirits [Case No. 15,946], The scope of this decision was explained in a later ease, in which I gave an informer’s share to a deputy collector. U. S. v. Thirty-Four Barrels of Whiskey [Id. 16,462], Judge Hoar, when attorney-general, in a veiy elaborate and able opinion, traced the history of legislation on this subject, and while abstaining from any intimation of his opinion touching the precise case now before us, that of a special agent or detective, dissented from so much of the decision in U. S. v. One Hundred Barrels, supra, as held an officer of internal revenue not to be entitled to call himself an informer in respect to facts discovered in the ordinary and regular discharge of.his duty. Such I understand to be likewise the meaning of Judge Benedict’s decision in U. S. v. Chassell [Case No. 14,789], while Judge Blatch-ford agrees with my decision. Four Cutting Machines [Id. 4,987].
In this state of opinion two judges of this court have reviewed the law upon the subject, and we adhere to the opinion that it is not the intention of congress that a special agent appointed to investigate a suspected fraud shall have an informer’s share, because he investigates thoroughly and discovers facts which were only surmised. As it has fallen to my part to pronounce the opinion, I can only *302say that my decisions already cited give all the reasons that I consider it necessary to give at this time. Petition denied.